                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ISHMAEL ALI BURK,                         :
          Plaintiff,                      :
                                          :
        v.                                :      CIVIL ACTION NO. 19-CV-3121
                                          :
THOMAS LEONHAUSER, et al.,                :
         Defendants.                      :

                                         ORDER

        AND NOW, this 29th day of July, 2019, upon consideration of Plaintiff Ishmael

Ali Burk’s Motion to Proceed In Forma Pauperis (ECF No. 1), his Prisoner Trust Fund

Account Statement (ECF No. 3), and his pro se Complaint (ECF No. 2), it is ORDERED

that:

        1. Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. §

             1915.

        2. Ishmael Ali Burk, #NH-0208, shall pay the full filing fee of $350 in

installments, pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case.

The Court directs the Superintendent of SCI Smithfield or other appropriate official to

assess an initial filing fee of 20% of the greater of (a) the average monthly deposits to

Burk’s inmate account; or (b) the average monthly balance in Burk’s inmate account for

the six-month period immediately preceding the filing of this case. The Superintendent

or other appropriate official shall calculate, collect, and forward the initial payment

assessed pursuant to this Order to the Court with a reference to the docket number for

this case. In each succeeding month when the amount in Burk’s inmate trust fund

account exceeds $10.00, the Superintendent or other appropriate official shall forward
payments to the Clerk of Court equaling 20% of the preceding month’s income credited

to Burk’s inmate account until the fees are paid. Each payment shall reference the

docket number for this case.

      3. The Clerk of Court is directed to SEND a copy of this Order to the

            Superintendent of

SCI Smithfield.

      4. The Complaint is DEEMED filed.

      5. Burk’s Complaint is DISMISSED pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii),

            for the

reasons in the Court’s Memorandum as follows:

               a. Burk’s excessive force claims are DISMISSED with prejudice.

               b. Burk’s claims against David W. Denton based on false or fabricated

                      evidence are DISMISSED without prejudice to filing an amended

                      complaint in accordance with paragraph six (6) of this Order.

      6.    Burk is given thirty (30) days to file an amended complaint against Denton

            in the

event he can state a claim based on false or fabricated evidence. Any amended

complaint

shall identify Denton in the caption of the amended complaint and shall clearly state

the basis for Burk’s claims based on false or fabricated evidence, including any harm

caused by Denton’s actions. Burk should indicate whether he was subjected to any

charges based on the false or fabricated evidence and indicate when the evidence was

planted on him. If he was charged, Burk should also indicate whether the charges
resolved in his favor. When drafting his amended complaint, Burk should be mindful of

the Court’s reasons for dismissing his claims as explained in the Court’s Memorandum.

Upon the filing of an amended complaint, the Clerk shall not make service until so

ORDERED by the Court.

         7.   The Clerk of Court shall send Burk a blank copy of the Court’s form

complaint to be used by a prisoner filing a civil rights action bearing the above civil

action number. Burk may use this form to file his amended complaint if he chooses to

do so.

         8.   If Burk fails to comply with this Order, his case may be dismissed for

failure to prosecute without further notice.

                                          BY THE COURT:


                                          /s/ Gerald J. Pappert
                                          GERALD J. PAPPERT, J.
